SCHRODER, Judge,
Dissenting.
I believe summary judgment was premature. KHAT should have been given the opportunity to prove equitable reliance. However, the real loser is Rita North, not KHAT. Rita North settled for less than actual damages because she felt sorry for Duncan Asher and she was represented by an attorney who didn’t ask if Asher had his own policy. If the attorney had asked, KHAT would still have paid close to the policy limits and CIC would have made a significant contribution to the settlement.